Citation Nr: 1816550	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-31 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a back disability, claimed as back pain.

2.  Whether new and material evidence has been received to reopen a service connection claim for a stomach disability, claimed as stomach pain with dehydration.

3.  Whether new and material evidence has been received to reopen a service connection claim for folliculitis.

4.  Entitlement to service connection for a back disability, claimed as back pain.

5.  Entitlement to service connection for a stomach disability, claimed as stomach pain with dehydration.

6.  Entitlement to service connection for folliculitis.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD).
8.  Entitlement to service connection for circulatory problems.

9.  Entitlement to service connection for a neck disability.

10.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968 and from September 1970 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs Regional Office in Montgomery, Alabama.  Jurisdiction for the Veteran's claims is now with the RO in Indianapolis, Indiana.

The issues of service connection for a back disability, a stomach disability, folliculitis, GERD, circulatory problems, a neck disability, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

VA has received new evidence since a final July 1992 rating decision that denied service connection for folliculitis, a stomach disability, and a back disability that relates to the bases for the prior denials and raises a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

New and material evidence has been received to reopen the service connection claims for folliculitis, a stomach disability, and a back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A July 1992 rating decision denied service connection for folliculitis, a stomach disability, and a back disability.  The Veteran did not file a notice of disagreement and VA did not receive additional evidence regarding the claims within one year of notice of the decision.  Thus, the July 1992 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) creates a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

The July 1992 rating decision denied the Veteran's service connection claims for folliculitis, a stomach disability, and a back disability based on a lack of a current disability.  Treatment records confirm a diagnosis with regard to each claim since the July 1992 rating decision.  VA treatment records show the Veteran was diagnosed as having diverticulosis in 2000 and folliculitis in 2003.  Private treatment records include a diagnosis of multilevel degenerative disc disease of the lumbar spine in 2009.  These diagnoses raise a reasonable possibility of establishing the Veteran's claims because they establish a current disability, which was a previously unestablished element of the Veteran's claims.  Thus, the Board finds new and material evidence has been received to reopen the service connection claims for folliculitis, a stomach disability, and a back disability, and reopening of the claims is warranted.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.


ORDER

The service connection claims for folliculitis, a stomach disability, and a back disability are reopened.

REMAND

Initially, the Board notes vocational rehabilitation records have been associated with the claims file since the most recent supplemental statement of the case.  These records must be referred to the AOJ for initial review.  See 38 C.F.R. § 20.1304(c) (indicating any pertinent evidence must be referred to the AOJ for initial review unless the procedural right is waived by the appellant).  The reopened service connection claims for folliculitis, a stomach disability, and a back disability must also be reviewed by the AOJ in the first instance, as a lack of new and material evidence to reopen the claims was the prior basis for the denials that led to the present appeal.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).

Further, the Board notes VA is required to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Board finds VA examinations are necessary with regard to all of the Veteran's service connection claims.  There is competent evidence that the Veteran has all of the claimed disabilities.  Service treatment records document treatment for folliculitis, back pain, and gastrointestinal issues in service.  The Veteran has asserted he injured his neck in combat during his service in the Republic of Vietnam.  He is entitled to the combat presumption under U.S.C. § 1154(b) for this event due to the award of the combat infantryman badge.  The record has raised the theory of secondary service connection for the Veteran's claims for circulatory problems and sleep apnea.  The claimed circulatory problems have been associated with the Veteran's service-connected coronary artery disease.  The claimed sleep issues have been associated with the Veteran's service-connected psychiatric disability.  Thus, there is evidence that suggests all of the claimed disabilities may be the result of service or a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations regarding all the claims on appeal.

For each claim, the selected examiner must state whether there is a current disability that is at least as likely as not (50 percent probability or greater) the result of disease or injury in service.  The examiner is advised the Veteran is entitled to the combat presumption with regard to any injury alleged to have been incurred in combat due to the award of the combat infantryman badge.

For the service connection claims for circulatory problems and sleep apnea, the examiner must also address secondary service connection and state whether there is a current disability that is at least as likely as not (50 percent probability or greater) proximately due to, or aggravated by, his service-connected disabilities, to include coronary artery disease (circulatory problems) and other specified trauma and stressor-related disorder (sleep issues).  The opinion must address both causation and aggravation in the context of secondary service connection to be deemed adequate.  The examiner is advised aggravation means an increase in the severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

2.  Readjudicate the issues on appeal based on all the evidence of record.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


